COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '            No. 08-15-00284-CV
 IN RE: ROSA SERRANO,
 INDIVIDUALLY AND D/B/A                         '      AN ORIGINAL PROCEEDING
 THE LENS FACTORY,
                                                '             IN MANDAMUS
                               Relator.
                                                '

                                          JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Virgil Mulanax, Judge of the County Court at Law No. 7 of El Paso

County, Texas, and concludes that Relator=s petition for writ of mandamus should be denied.

We therefore deny the petition for writ of mandamus and Relator’s motion for emergency relief,

in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 16TH DAY OF SEPTEMBER, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)